Judgment rendered March 15, 1966, convicting defendant, after trial by jury, of assault in the second degree and of a violation of section 483-b of the Penal Law (carnal abuse of a child of over 10 years of age and *541less than 16), unanimously reversed, on the law and the facts, and a new trial directed. Two police officers, over objection, testified to prior identification of defendant by complainant and by her aunt. The receipt of the testimony was prejudicial error on the present record (People v. Trowbridge, 305 N. Y. 471; People v. Jenkins, 24 A D 2d 716). A serious question was raised with regard to defendant’s identity as the person who committed the acts described by complainant, and it cannot be said that the incompetent testimony, to which the trial court referred in its charge, was of negligible influence on the jury. Also, the testimony by a police officer, without documentation, as to information he had received from New York and New Jersey authorities tending to identify the station wagon allegedly driven by defendant was inadmissible. Examination of the Grand Jury minutes shows defendant’s motion to dismiss the indictment properly denied. Consideration of defendant’s other points is deemed unnecessary in view of the direction for a new trial. Concur — Botein, P. J., Breitel, Eager, Steuer and Capozzoli, JJ.